Hila, C. J., (after stating the facts.) Appellants claim that there is no fraud proved to vitiate the contract, and by its terms the appellees were required to exhaust the exchanging • process therein provided for before they could defend a suit for failure of consideration. It is thus written in the contract, but there is also written into the contract, in still bolder letters, the law. Ordinarily, the law implies no warranty of quality, leaving that a matter of contract between parties, but there is an exception to this rule as thorough^ recognized as the rule itself. When a manufacturer offers his goods for sale, where the opportunity of inspection is not present before the purchase, the vendee necessarily relies on his knowledge of his own manufacture. In such cases the law implies a warranty that the articles shall be merchantable and reasonably fit for the purpose for which it was intended. Curtis v. Williams, 48 Ark. 325; Weed v. Dyer, 53 Ark. 155; Bunch v. Weil, 72 Ark. 343, 80 S. W. Rep. 582. Mr. Benjamin thus amplifies this statement of the rule: “He cannot, without any warranty, insist that it shall be of any par^ ticular quality or fineness, but the intention of both parties must be taken to be that it shall be salable in the market under the denomination mentioned in contract. The purchaser cannot be supposed to buy goods to lay them on a dunghill.” -Benjamin on Sales, § 656. The jury having found to be true the testimony that these goods were worthless, then this implied warranty, which the law wrote into this contract, overrides all other terms of it. There is no error in the judgment, and it is affirmed.